DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (USPN 2003/0109772). 
	Regarding claim 1, Mills discloses a multi-channel measurement device for measuring properties of human tissue (figures 4 and 14), comprising: a microcontroller (signal processor 152 figure 14, [0105], [0156]-[0158]); a first source/sensor complex comprising a first housing having a first measurement portion (figure 4, [0105], [0156]-[0158]), a first light sensor coupled to the microcontroller and exposed to the first measurement portion, and a first plurality of light sources coupled to the microcontroller and exposed to the first measurement portion (figures 4, 14, [0105], [0156]-[0158]); a second source/sensor complex comprising a second housing having a second measurement portion, a second light sensor coupled to the microcontroller and exposed to the second measurement portion, and a second plurality of light sources coupled to the microcontroller and exposed to the second measurement portion (figures 4, 14, [0105], [0156]-[0158]); the first and second source/sensor complexes being coupled to each other such that the first measurement portion is opposite the second measurement portion and human tissue may be placed between the first and second measurement portions (figures 4, 14, [0105], [0156]-[0158]; Mills discloses that the first measurement portion is opposite the second measurement portion and human tissue may be placed between the first and second measurement portions as illustrated in the figure below. Further, as shown in the figure below the first light sensor and a first plurality of light sources are exposed to the first measurement portion, and the second light sensor and second plurality of light sources are exposed to the second measurement portion); the first plurality of light sources being angled such that a portion of the emitted light energy is reflected to the first light sensor and a portion of the emitted light energy is transmitted to the second light sensor by human tissue placed between the first and second measurement portions (figures 4, 14, [0105], [0156]-[0158]); the second plurality of light sources being angled such that a portion of the emitted light energy is reflected to the second light sensor and a portion of the emitted light energy is transmitted to the first light sensor by human tissue placed between the first and second measurement portions (figures 4, 14, [0105], [0156]-[0158]); the microprocessor being configured with instructions stored in non-volatile memory to individually activate each of the light sources of the first and second pluralities of light sources and to record light intensity detected by the first and second light sources sensors while an individual light source is activated (figures 4, 14, [0105], [0156]-[0158]); wherein each combination of an individually activated light source and one of the first and second light sensors provides a distinct measurement channel for measuring the absorption spectra of human blood and tissue (figures 4, 14, [0105], [0156]-[0158]).

    PNG
    media_image1.png
    405
    616
    media_image1.png
    Greyscale

	Regarding claim 2, Mills discloses that the first plurality of light sources produces light at a plurality of different wavelengths (figures 4, 14, [0124]-[0128], [0156]-[0158]); and wherein the second plurality of light sources produces light at a plurality of different wavelengths (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 3, Mills discloses the first plurality of light sources comprises at least five LED light sources configured to emit light at wavelengths different from each other; and wherein the second plurality of light sources comprises at least five LED light sources configured to emit light at wavelengths different from each other (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 4, Mills discloses the first plurality of light sources comprises eight LED light sources configured to emit light at wavelengths different from each other; and wherein the second plurality of light sources comprises eight LED light sources configured to emit light at wavelengths different from each other (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 5, Mills discloses the first measurement portion comprises a first finger cavity and the second measurement portion comprises a second finger cavity (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 6, Mills discloses the microprocessor is configured with instructions stored in non-volatile memory to provide signals to adjust a light intensity emitted by an individually activated light source based on a light intensity detected by the first and second light sources sensors (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 7, Mills discloses the first and second light sensors comprise light to frequency converters (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 8, Mills discloses the first and second light sensors are recessed in their respective housings to reduce detection of interfering light (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 9, Mills discloses a light barrier around each of the first and second light sensors to reduce detection of ambient light (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 10, Mills discloses an additional light source and light sensor combination for use as an external reference point (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 11, Mills discloses a processor coupled to the microcontroller and configured with instructions stored in non-volatile memory which, when executed, cause the processor to: signal the microcontroller to begin a measurement cycle; receive measurement data obtained by the microcontroller; process the measurement data to obtain a clinical result (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 12, Mills discloses a trained neural network, wherein processing the measurement data to obtain a clinical result comprises inputting the measurement data to the neural network (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 13, Mills discloses a system for measuring properties of human tissue and returning a clinical result, comprising: a neural network trained on a known data set having multiple measurement channel data corresponding to an absorption spectra of human blood and tissue to identify a clinical result from the data; a multi-channel measurement device as recited in claim 1 and further comprising a communications interface, the multi-channel measurement device further being configured to transmit measurement data to the neural network (figures 4, 14, [0124]-[0128], [0156]-[0158]); a user interface configured to receive a clinical result identified by the neural network and display it to a user (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 14, Mills discloses the user interface is located on the multichannel measurement device (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 15, Mills discloses the neural network is located on a server remote from the multi-channel measurement device (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 16, Mills discloses the neural network is located on a server remote from the multi-channel measurement device and the user interface is on a mobile device (figures 4, 14, [0124]-[0128], [0156]-[0158]).
	Regarding claim 17, Mills discloses the neural network and the user interface are located on a mobile device (figures 4, 14, [0124]-[0128], [0156]-[0158]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,980,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791